Radcliff, J.
I concur in case No. 37110. However, I dissent in cases Nos. 37111 and 37112 for the reason that the injection of hypothetical or artificial entities into rate cases by *163either a court or the Public Utilities Commission is an untoward invasion of the legislative field. As long as the rate formula prescribed by the Legislature is reproduction cost new less depreciation, that and that alone should be applied in all cases.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.